Exhibit 10.2

 

LOGO [g947905g0624231441933.jpg]

Gregory Case

Aon Corporation

United States

June 19, 2020

International Assignment: Chicago, Illinois to London, England

Dear Greg,

This letter serves to amend your international assignment letter effective
July 1, 2016 governing the terms of your international assignment from Chicago,
Illinois to London, England (your “International Assignment Letter”).

Pursuant to this letter, the term of your international assignment shall be
extended an additional one year, through June 30, 2021.

Except as otherwise expressly modified herein, the terms of the International
Assignment Letter, and your acknowledgment and acceptance thereof, shall
continue in full force and effect.

Please confirm acceptance of the terms and conditions of this letter by signing
below and returning a copy of the signed letter to me.

 

Sincerely,

/s/ Lisa Stevens

Lisa Stevens Chief People Officer Acknowledged and Agreed:

/s/ Gregory Case

Gregory Case